248 S.C. 521 (1966)
151 S.E.2d 752
The SOUTH CAROLINA NATIONAL BANK OF CHARLESTON, Respondent,
v.
B.H. STEPP COMPANY, Inc., B.H. Stepp and Goodlett Equipment, Inc., Appellants.
18578
Supreme Court of South Carolina.
December 1, 1966.
*522 Messrs. Edgar L. Morris and John W. McIntosh, of Columbia, for Appellant, Goodlett Equipment, Inc.
Messrs. Herbert, Dial & Windham, of Columbia, for Respondent.
December 1, 1966.
Per Curiam:
The issues raised in this appeal cannot be determined without a consideration of the testimony before the lower court, none of which is included in the Transcript of Record. Since the record does not contain the testimony necessary for us to properly pass upon the question raised, the appeal is dismissed. South Carolina State Highway Department v. Meredith, 241 S.C. 306, 128 S.E. (2d) 179; Martin v. One 1941 Plymouth, 224 S.C. 432, 79 S.E. (2d) 710; Furman v. Nelson, 208 S.C. 249, 37 S.E. (2d) 741.